DETAILED ACTION

1.	This Office Action is in response to an application filed on May 29, 2020. The original filing includes claims 1-20. Therefore, Claims 1-20 are presented for examination. Now claims 1-20 are pending.

Notice of Pre-AIA  or AIA  Status
2.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Drawings
3.	The drawings filed on May 29, 2020 are accepted.

Priority
4.	Applicant Claims NO priority on the instant application.
 
Oath/Declaration
5.	For the record, the Examiner acknowledges that the Oaths/Declarations submitted on May 29, 2020 have been accepted.

Information Disclosure Statement
6.	The information disclosure statements (IDSs) submitted on 06/02/2020 and 10/30/2021 have been considered. The submissions are in compliance with the provisions of 37 CFR 1.97. Forms PTO-1449 are signed and attached hereto. 
Claim Rejections - 35 USC § 101
7.	35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


8.	Claims 1-2, 4-5, 9-10, and 12-13 are not patent eligible for directed to an abstract idea.

9.	Claim 1 rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claim recites a memory element operable to store instructions; and a processor operable to execute the instructions, such that the apparatus is configured to: determine, based on operating system workload demands, whether a high-demand application is running; and apply, based on a determination that a high-demand application is running, an optimization policy that modifies a security application, wherein the optimization policy modification includes reducing a protection applied by the security application, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components. That is, other than reciting “a memory element and a processor running an application by the operating system” nothing in the claim element precludes the step from practically being performed in the mind. For example, but for the “a memory element and a processor running an application by the operating system” language, “determine and apply” in the context of this claim encompasses the steps from practically being performed in the mind.

This judicial exception is not integrated into a practical application. In particular, the claim only recites one additional element – using a memory element and a processor running an application by the operating system to perform the determination and applying modification policy, by updating the policy to a lower level of security. The memory and processor that running the application in all the steps is recited at a high-level of generality (i.e., as a generic memory and processor performing a generic computer function of identifying use policies) such that it amounts no more than mere instructions to apply the exception using a generic computer component. Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea.
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception because. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using a memory element and a processor running an application by the operating system to perform the determination and applying modification policy, by updating the policy to a lower level of security steps amounts to no more than mere instructions to apply the exception using a generic computer component. The claim is not patent eligible.
Claim 2 further recites details of determination, does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea and does not add significantly more limitation. This limitation merely further the abstract idea.
Claims 4-5 further recite details of applying the policy and disabling updating and hardware, do not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea and does not add significantly more limitation. This limitation merely further the abstract idea. 
10.	Claims 9-10 and 12-13 are a non-transitory, computer-readable storage medium storing claims recite substantially the same limitations as claim 1-2 and 4-5 and the use of a non-transitory, computer-readable storage medium does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea.  Hence, claims 9-10 and 12-13 do not add significantly more limitations and are rejected with the same rationale as apparatus claims 1-2 and 4-5 above.

Claim Rejections - 35 USC § 102
11.	The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –(e) the invention was described in (1) an application for patent, published under section 122(b), by another filed in the United States before the invention by the applicant for patent or (2) a patent granted on an application for patent by another filed in the United States before the invention by the applicant for patent, except that an international application filed under the treaty defined in section 351(a) shall have the effects for purposes of this subsection of an application filed in the United States only if the international application designated the United States and was published under Article 21(2) of such treaty in the English language.



(a) the invention was known or used by others in this country, or patented or described in a printed publication in this or a foreign country, before the invention thereof by the applicant for a patent.



(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.

(c) he has abandoned the invention.

(d) the invention was first patented or caused to be patented, or was the subject of an inventor’s certificate, by the applicant or his legal representatives or assigns in a foreign country prior to the date of the application for patent in this country on an application for patent or inventor’s certificate filed more than twelve months before the filing of the application in the United States.

12.	Claims 1-411 are rejected under pre-AIA  35 U.S.C. 102 (a)(b) as being anticipated by Mikhail A. Pavlyushchik US 7,555,621 hereinafter “Pavlyushchik” Patented June 30, 2009.

Regarding claim 1, Pavlyushchik teaches: an apparatus (Pavlyushchik, see col. 6 lines 23-29), comprising: 
a memory element operable to store instructions (Pavlyushchik, see FIG. 1 items 108 and 110 along with col. 3 lines 8-29); and
a processor operable to execute the instructions, such that the apparatus is configured to (Pavlyushchik, see FIG. 1 item 101 along with col. 3 lines 1-7): 
determine, based on operating system workload demands, whether a high-demand application is running; based on a determination that a high-demand application is running (Pavlyushchik discloses low priority of the application whether to suspend the operation since its monitoring for virous all the applications and then if it’s not low priority then, it calculates time busy (TB) values that examiner equates the value of TB at its maximum as high demand application, see FIG. 3 item 308 along with col. 4 lines 41-56 and FIG. 5 item 520; “FIG. 3 illustrates the algorithm of how the low priority application (e.g., the anti-virus application) decides whether or not to suspend its own disk operations”; “the Time Busy (TB) is incremented by ∆k, the measurement granularity value”; FIG. 2 shows overall operating system work load with different applications running) and 
apply, based on a determination that a high-demand application is running (Pavlyushchik in FIG. 2-3 discloses high priority applications that based on the analysis and the time it has been busy (high-demand application) where work load), an optimization policy that modifies a security application, wherein the optimization policy modification includes reducing a protection applied by the security application (Pavlyushchik, see col. 1 line 67 and col. 2 lines 1-23 that discloses applicant’s limitations “optimization policy that modifies the security application” which classify low priorities and monitor the access activity and regulate the access activity of low priority cased on high priority processes, “classifying processes that access storage device as high priority and low priority processes; (b) monitoring access activity to the storage device by the high priority processes; and ( c) regulating the access activity of the low priority processes based on the access activity of the high priority processes … If the storage device activity of the high priority is high, the 15 access activity of the low priority processes can be rerouted to another storage device, or can be suspended until the access activity of the high priority process drops”).

Regarding claim 2, Pavlyushchik teaches all the limitations of claim 1. Further Pavlyushchik teaches: wherein the optimization policy is a first optimization policy, and the apparatus is further configured to: determine, based on operating system workload demands, that the high-demand application is not running; and apply, based on a determination that the high-demand application is not running, a second optimization policy that modifies the security application, wherein the second optimization policy modification includes restoring the protection applied by the security application that was reduced by the first optimization policy (Pavlyushchik, see FIG 3 along with col. 4 lines 41-56 that discloses applicant’s limitations “based on a determination that the high-demand application is not running, a second optimization policy that modifies the security application,” which a counter can be used to monitor the access activity when the high priority application is not running the counter is zero the low process can monitor and anti virous and monitor the access and continues in FIG. 3 that low priority application if it’s not done it will suspend and finish the process in .

Regarding claim 3, Pavlyushchik teaches all the limitations of claim 1. Further Pavlyushchik teaches: monitor the optimization policy modification; collect performance data associated with the optimization policy modification; and send, to a cloud server, the performance data for analysis to determine whether the operating system achieved a threshold performance while the optimization policy was applied (Pavlyushchik, see FIG. 3 items 308-314 along with col. 4,” The load factor can be used to compare with a threshold value for planning the work of the low priority application. For example, if the threshold is 85, and the example above gives 75, then the low priority application can access the disk drive”).

Regarding claim 4, Pavlyushchik teaches all the limitations of claim 1. Further Pavlyushchik teaches: wherein reducing a protection applied by the security application includes disabling one or more real-time security scanners, preventing new virus definition sets from downloading, or disabling security application updates (Pavlyushchik, see FIG 3 along with col. 4 lines 41-56 that discloses applicant’s limitations “based on a determination that the high-demand application is not running, a second optimization policy that modifies the security application,” which a counter can be used to monitor the access activity when the high priority application is not running the counter is zero the low process can monitor and anti virous and monitor the access and continues in FIG. 3 that low priority application if it’s not done it will suspend and finish the process in items 310-316, see col. 4 lines 41-56 “FIG. 3 illustrates the algorithm of how the low priority application (e.g., the anti-virus application) decides whether or not to suspend its own disk operations”).

Regarding claim 9, this claim defines a computer-readable medium claim that corresponds to apparatus claim 1 and does not define beyond limitations of claim 1. Therefore, claim 9 is rejected with the same rational as in the rejection of claim. Furthermore Pavlyushchik in col. 3 lines 48-63 discloses computer program medium that execute instructions when executed. 

Regarding claim 10, this claim defines a computer-readable medium claim that corresponds to apparatus claim 2 and does not define beyond limitations of claim 2. Therefore, claim 10 is rejected with the same rational as in the rejection of claim 2. Furthermore Pavlyushchik in col. 3 lines 48-63 discloses computer program medium that execute instructions when executed. 

Regarding claim 11, this claim defines a computer-readable medium claim that corresponds to apparatus claim 3 and does not define beyond limitations of claim 3. Therefore, claim 11 is rejected with the same rational as in the rejection of claim 3. Furthermore Pavlyushchik in col. 3 lines 48-63 discloses computer program medium that execute instructions when executed. 

Regarding claim 12, this claim defines a computer-readable medium claim that corresponds to apparatus claim 3 and does not define beyond limitations of claim 3. Therefore, claim 11 is rejected with the same rational as in the rejection of claim 3. Furthermore Pavlyushchik in col. 3 lines 48-63 discloses computer program medium that execute instructions when executed. 
Allowable subject matter
13.	Claims 5-8 and 13-16 are objected to as being dependent upon a rejected base claim, but would be allowable (in view of other limitations of the independent claims) if rewritten in independent form including all of the limitations of the base claim and any intervening claims, and further overcoming other rejections or objections that might have been rendered above. 
14.	Claims 17-20 are allowed over prior arts of record. The detail reason for allowance will be furnished upon allowance of the application.

Examiner note:
15.	In the case of amending the Claimed invention, Applicant is respectfully requested to indicate the portion(s) of the specification which dictate(s) the structure relied on for proper interpretation and also to verify and ascertain the metes and bounds of the claimed invention. This will assist in expediting compact prosecution.  MPEP 714.02 recites: “Applicant should also specifically point out the support for any amendments made to the disclosure. See MPEP § 2163.06. An amendment which does not comply with the provisions of 37 CFR 1.121(b), (c), (d), and (h) may be held not fully responsive. See MPEP § 714.”  Amendments not pointing to specific support in the disclosure may be deemed as not complying with provisions of 37 C.F.R.  1.131(b), (c), (d), and (h) and therefore held not fully responsive. Generic statements such as “Applicants believe no new matter has been introduced” may be deemed insufficient.

Conclusion
16.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Kevin J. Kennedy US 2011/0209196 discloses monitoring and preventing
potential enterprise policy and/or rule violations by subscribers.
Barton et al. CN 105308923, “The Data Management Application Has Multiple Modes” discloses Managing application has a plurality of modes that can detect the first type operation of applications and executing application according to the selected mode.
Borelli et al. 2020 arXiv, “ARCHITECTURAL SOFTWARE PATTERNS FOR THE
DEVELOPMENT OF IOT SMART APPLICATIONS” discloses classifies architectural patterns into data ingestion, data interaction, data integration, data processing, data
visualization, and data security. This classification allows the developer to have a clear view when choosing which software components are best suited for a specific IoT application.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KHALIL NAGHDALI whose telephone number is (571) 272-9884. The examiner can normally be reached on M-F 8AM-5PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, KRISTINE L KINCAID can be reached on (571) 272-4063. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272- 1000.